In a matrimonial action in which the parties were divorced by a judgment entered June 3, 1998, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schaffer, R.), entered December 22, 1999, which, inter alia, denied that branch of his motion which was for downward modification of his maintenance obligation, granted that branch of his motion which was for downward modification of his child support obligation only to the extent of reducing that obligation to $22,261.66 per year, and granted the defendant’s application for an award of an attorney’s fee.
Ordered that the order is affirmed, with costs.
The Supreme Court properly found that the plaintiff failed to make out a prima facie case of entitlement to modification of the maintenance provisions of the parties’ stipulation of settlement, which was incorporated but not merged into their judgment of divorce. The plaintiff failed to establish that continued *517enforcement of the maintenance obligation would result in extreme hardship (see, Domestic Relations Law § 236 [B] [9] [b]; Pozza v Pozza, 260 AD2d 360; Sheridan v Sheridan, 225 AD2d 604).
The court providently exercised its discretion in granting the defendant’s application for an award of an attorney’s fee (see, Domestic Relations Law § 237; DeCabrera v Cabrera-Rosete, 70 NY2d 879).
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.